Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3/15/2021 have been entered. Claims 1, 8, 15 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 8, and 15 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10402955 in view of Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), Intwala (US Pre-Grant Publication 20130121614 A1), and Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the Instant Application further recite by the computer machine, receiving user input for adjusting the motion blur effect;
by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and
by the computer machine, creating a composite image comprising the object and a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object.

The following is a claim comparison of claims 1, 8, and 15 of the Instant Application and claims 1, 9, and 16 of U.S. Patent No. 10402955.

Instant Application 16530157
US Patent 10402955; US App 15387472

by a computer machine, accessing a picture image and an associated video, wherein the associated video comprises a plurality of video frames; 

by the computer machine, identifying an object in the picture image; 
by the computer machine, detecting a motion of the object by analyzing the video frames comprising the object; 

by the computer machine, creating an intermediate frame comprising a first motion blur effect of the object, wherein the first motion blur effect represents the detected motion; 









by the computer machine, receiving user input for adjusting the motion blur effect;

by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and

by the computer machine, creating a composite image 

comprising the object and a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object.
1. A method comprising: 
by a computer machine, reviewing a picture image and an associated video, wherein the associated video comprises a plurality of video frames; 


by the computer machine, statistically analyzing corresponding areas for each video frame;
by the computer machine, detecting a motion of an object in the associated video; 


by the computer machine, creating an intermediary frame comprising a motion blur representing the detected motion of the object; 


by the computer machine, comparing an area in the picture image with an associated area in a video frame image, wherein the video frame image is based in part on the intermediary frame and the statistical analysis of the corresponding areas for each video frame; and 










by the computer machine, creating a composite image 








based in part on the comparison of the area in the picture image with the associated area in the video frame image, wherein the creating comprises, for each pixel of the composite image, selecting a digital color value associated with a higher brightness from digital color values for corresponding pixels in the picture image and the video frame image.
8. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 



identify an object in the picture image; 
detect a motion of the object by analyzing the video frames comprising the object; 


create an intermediate frame comprising a first motion blur effect of the object, wherein the first motion blur effect represents the detected motion; 








receive user input for adjusting the first motion blur effect;

adjust, in response to receiving the user input, a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and

create a composite image 

comprising the object and a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object an adjusted motion blur effect of the object.




statistically analyze corresponding areas for each video frame; 
detect a motion of an object in the associated video; 

create an intermediary frame comprising a motion blur representing the detected motion of the object; 

compare an area in the picture image with an associated area in a video frame image, wherein the video frame image is based in part on the statistical analysis of the corresponding areas for each video frame; and 









create a composite image 







based in part on the comparison of the area in the picture image with the associated area in the video frame image, wherein the creating comprises, for each pixel in the composite image, selecting a digital color value associated with a higher brightness from digital color values for corresponding pixels in the picture image and the video frame image.


access a picture image and an associated video, wherein the associated video comprises a plurality of video frames; 

identify an object in the picture image; 



create an intermediate frame comprising a first motion blur effect of the object, wherein the first motion blur effect represents the detected motion; 








receive user input for adjusting the first motion blur effect;

adjust, in response to receiving the user input, a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and

create a composite image 

comprising the object and a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object an adjusted motion blur effect of the object.



review a picture image and an associated video, wherein the associated video comprises a plurality of video frames; 

statistically analyze corresponding areas for each video frame; 


create an intermediary frame comprising a motion blur representing the detected motion of the object; 

compare an area in the picture image with an associated area in a video frame image, wherein the video frame image is based in part on the statistical analysis of the corresponding areas for each video frame; and 










create a composite image 








based in part on the comparison of the area in the picture image with the associated area in the video frame image, wherein the creating comprises, for each pixel in the composite image, selecting a digital color value associated with a higher brightness from digital color values for corresponding pixels in the picture image and the video frame image.


Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10402955 in view of Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1) Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), Intwala (US Pre-Grant Publication 20130121614 A1), and Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1).  It would have been obvious to one with ordinary skill in the art at the by the computer machine, receiving user input for adjusting the motion blur effect (Kake [0072] adds motion blur to image frames based on the user’s virtual motion.  The amount of blur is proportional to the virtual speed of the user.  Kake (Fig. 6 [0096]) increases the amount of blurring depending on the length of time the user continuously holds down the up, down, left, or right button of the game controller (S16), (S12), (S13).);
by the computer machine, creating a composite image comprising the object (Adsumilli (Fig. 6 (612) overlays the extracted foreground objects onto the current frame.  Adsumilli [0037] receives input video and generates a composite image or video with composite video frames.)
by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and
by the computer machine, creating an image comprising a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object.  (Intwala [0061] discloses a user modifying an image to a more desirable result (including blurring).  The user may use a GUI to modify the frequency content of an image.  Intwala [0071] discloses changing the frequency content using a Fourier transform (FFT) or spatial filtering.  Mercier [0027] implements a spatial filter with a mean filter which blurs the intensity values.)
U.S. Patent No. 10402955 otherwise recites identical limitations as the applicants’ claims to access a picture and associated video, identify an object in the 
Therefore, the applicants’ claims are not patentably distinct from U.S. Patent No. 10402955’s claims.

Dependent claims 2-7, 9-14, 16-20 are rejected because of their respective dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1).

Regarding claim 1, Adsumilli discloses a method comprising:
by a computer machine, accessing a picture image and an associated video, wherein the associated video comprises a plurality of video frames (Adsumilli [0050] generates a composite image from a sequence of images (video).  Adsumilli [0051] applies foreground objects onto a current image (picture image).); 
by the computer machine, identifying an object in the picture image (Adsumilli [0051] extracts a foreground object image from the current image.); 
by the computer machine, detecting a motion of the object by analyzing the video frames comprising the object (Adsumilli [0050] may use motion parameters of a foreground object to determine if the foreground object should be added to the foreground object list.); and 
by the computer machine, creating a composite image comprising the object.  (Adsumilli (Fig. 6 (612) overlays the extracted foreground objects onto the current frame.  Adsumilli [0037] receives input video and generates a composite image or video with composite video frames.)

by the computer machine, creating an intermediate frame comprising a first motion blur effect of the object, wherein the first motion blur effect represents the detected motion; 
by the computer machine, receiving user input for adjusting the first motion blur effect.
However, these features are well known in the art as taught by Kake. For example, Kake discloses by the computer machine, creating an intermediate frame comprising a motion blur effect of the object, wherein the motion blur effect represents the detected motion (Kake (Abstract) adds blurring to objects other than the object of attention (advertisement, instructions to the user, etc.)  Kake [0280]-[0281] adds motion blur to objects based on interpolating inter-frame images.  Kake [0072] adds motion blur to image frames based on the user’s virtual motion.); 
by the computer machine, receiving user input for adjusting the motion blur effect (Kake [0072] adds motion blur to image frames based on the user’s virtual motion.  The amount of blur is proportional to the virtual speed of the user.  Kake (Fig. 6 [0096]) increases the amount of blurring depending on the length of time the user continuously holds down the up, down, left, or right button of the game controller (S16), (S12), (S13).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera with Kake’s system that runs video games in virtual space because with Kake’s system, 

Adsumilli and Kake do not describe by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and
by the computer machine, creating an image comprising a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object.
However, these features are well known in the art as taught by Intwala and Mercier. For example, Intwala and Mercier disclose by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and
by the computer machine, creating an image comprising a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object. (Intwala [0061] discloses a user modifying an image to a more desirable result (including blurring).  The user may use a GUI to modify the frequency content of an image.  Intwala [0071] discloses changing the frequency content using a Fourier transform (FFT) or spatial filtering.  Mercier [0027] implements a spatial filter with a mean filter which blurs the intensity values.)

Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images with Mercier’s system for creating a spatially filtered image because Mercier provides support for Intwala’s spatial filtering using statistical analysis.  Mercier implements a spatial filter for blurring an image with a mean filter.

Regarding claim 8, Adsumilli discloses one or more computer-readable non-transitory storage media embodying software that is executed. (Adsumilli [0036] discloses one or more processors and a non-transitory computer-readable storage medium storing instructions that when executed, carry out Adsumilli’s invention.)


Regarding claim 15, Adsumilli discloses one or more processors; and a memory coupled to the processors comprising instructions. (Adsumilli [0036] discloses one or more processors and a non-transitory computer-readable storage medium storing instructions that when executed, carry out Adsumilli’s invention.)
In light of the rejection of claim 1, the remaining limitations for the medium in claim 15 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 15 are rejected for the same reason as claim 1.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of Dharssi et al. (“Dharssi”, US Pre-Grant Publication 20150071613 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Adsumilli, Kake Intwala, and Mercier above.
Adsumilli, Kake Intwala, and Mercier do not describe the method of Claim 1, wherein the identifying an object comprises comparing a brightness of an area in the picture image with a brightness of a corresponding area in a video frame of the plurality of video frames.
However, these features are well known in the art as taught by Dharssi. For example, Dharssi discloses the method of Claim 1, wherein the identifying an object comprises comparing a brightness of an area in the picture image with a brightness of a corresponding area in a video frame.  (Dharssi [0124] uses sample points in video sequences (plurality) with similar characteristics such as luminosity to determine locations of objects.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images, Mercier’s system for creating a spatially filtered image with Dharssi's system for inserting a new image into a dynamic digital video file because with Dharssi's system, the modified areas appear more consistent with the existing content, and less likely to err in continuity for the rendered scene output [0125].

Regarding claim 9, in light of the rejection in claim 2, the medium in claim 9 is similar and performed by the method in claim 2. Therefore, claim 9 is rejected for the same reason as claim 2.

Regarding claim 16, in light of the rejection in claim 2, the system in claim 16 is similar and performed by the method in claim 2. Therefore, claim 16 is rejected for the same reason as claim 2.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of Dharssi et al. (“Dharssi”, US Pre-Grant Publication 20150071613 A1), in view of Ilic et al. (“Ilic”, US Pre-Grant Publication 20160328827 A1).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Adsumilli, Kake Intwala, Mercier and Dharssi above.
Adsumilli, Kake Intwala, Mercier and Dharssi do not describe the method of Claim 2, wherein the picture image was captured using flash lighting. 
However, these features are well known in the art as taught by Ilic. For example, Ilic discloses the method of Claim 2, wherein the picture image was captured using flash lighting.  (Ilic [0067] operates a camera and a light source (flash) in synchronization.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, 


Regarding claim 10, in light of the rejection in claim 3, the medium in claim 10 is similar and performed by the method in claim 3. Therefore, claim 10 is rejected for the same reason as claim 3.

Regarding claim 17, in light of the rejection in claim 3, the system in claim 17 is similar and performed by the method in claim 3. Therefore, claim 17 is rejected for the same reason as claim 3.

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of Raghoebardajal et al. (“Rag”, US Pre-Grant Publication 20110064375 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Adsumilli, Kake Intwala, and Mercier above.
the method of Claim 1, wherein the identifying an object comprises applying a facial recognition process.
However, these features are well known in the art as taught by Rag. For example, Rag discloses the method of Claim 1, wherein the identifying an object comprises applying a facial recognition process.  (Rag [0099] tracks faces through a sequence of images using face detection.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images, Mercier’s system for creating a spatially filtered image with Rag’s system for combining a computer generated object with a sequence of image frames because Adsumilli adds an image to the foreground detection list if a face is detected in the foreground object image [0056].  Detecting a face is a similar concept to recognizing a face.

Regarding claim 11, in light of the rejection in claim 4, the medium in claim 11 is similar and performed by the method in claim 4. Therefore, claim 11 is rejected for the same reason as claim 4.

Regarding claim 18, in light of the rejection in claim 4, the system in claim 18 is similar and performed by the method in claim 4. Therefore, claim 18 is rejected for the same reason as claim 4. 

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of Raghoebardajal et al. (“Rag”, US Pre-Grant Publication 20110064375 A1), in view of Curtner et al. (“Curtner”, US Pre-Grant Publication 20060238616 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Adsumilli, Kake Intwala, and Mercier above.
Adsumilli, Kake Intwala, and Mercier do not describe the method of Claim 1, wherein the detecting a motion of the object by analyzing the video frames comprises averaging digital color values of corresponding areas for each video frame.
However, these features are well known in the art as taught by Curtner and Rag. For example, Curtner and Rag disclose the method of Claim 1, wherein the detecting a motion of the object by analyzing the video frames comprises averaging digital color values of corresponding areas for each video frame.  (Curtner [0041] detects motion by generating a mean of color of each frame.  Rag [0071] detects motion based corresponding areas of motion in consecutive frames.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images, Mercier’s system for creating a spatially filtered image, Rag’s system for combining a computer generated object with a sequence of image frames with Curtner’s video monitoring system because Curtner’s system uses standard deviation information (comprising average) to conclude whether a particular pixel within the field of view belongs to the foreground or background, leading to the formation of both a color and edge foreground confidence map [0041].

Regarding claim 12, in light of the rejection in claim 5, the medium in claim 12 is similar and performed by the method in claim 5. Therefore, claim 12 is rejected for the same reason as claim 5.

Regarding claim 19, in light of the rejection in claim 5, the system in claim 19 is similar and performed by the method in claim 5. Therefore, claim 19 is rejected for the same reason as claim 5.

Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of DiMeo (US Patent 6100937 A).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Adsumilli, Kake Intwala, and Mercier above.
Adsumilli, Kake Intwala, and Mercier do not describe the method of Claim 1, wherein a brightness of the object in the composite image is modified.
However, these features are well known in the art as taught by DiMeo. For example, DiMeo discloses the method of Claim 1, wherein a brightness of the object in the composite image is modified.  (DiMeo (column 4 lines 14-29) computes color and intensity values for each pixel of the output frame as the weighted average of each corresponding pixel of the frames.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images, Mercier’s system for creating a spatially filtered image with DiMeo’s system for combining multiple images into a single higher-quality image because with DiMeo’s system, the computed color and intensity values of the output frame are output (e.g., to a monitor or data file) as a reduced noise still frame (column 4 lines 14-29).

Regarding claim 13, in light of the rejection in claim 6, the medium in claim 13 is similar and performed by the method in claim 6. Therefore, claim 13 is rejected for the same reason as claim 6.

Regarding claim 20, in light of the rejection in claim 6, the system in claim 20 is similar and performed by the method in claim 6. Therefore, claim 20 is rejected for the same reason as claim 6.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al. (“Adsumilli”, US Pre-Grant Publication 20170094195 A1), in view of Kake et al. (“Kake”, US Pre-Grant Publication 20040085356 A1), in view of Intwala (US Pre-Grant Publication 20130121614 A1) in view of Mercier et al. (“Mercier”, US Pre-Grant Publication 20160112641 A1), in view of Salaverry et al. ("Salaverry", US Pre-Grant Publication 20140164927 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Adsumilli, Kake Intwala, and Mercier above.
Adsumilli further teaches the method of Claim 1, further comprising, by the computer machine, providing a visual display to a client device, wherein the visual display comprises a visual representation of the composite image. (Adsumilli [0030] discloses a video server that stores videos or images from a camera.  Adsumilli provides the user with a web or application interface to interact with stored   

Adsumilli, Kake Intwala, and Mercier do not describe an action request comprising uploading content to a social networking system.
However, these features are well known in the art as taught by Salaverry. For example, Salaverry discloses an action request comprising uploading content to a social networking system. (Salaverry [0303] discloses a user selecting an image and posting the image to a social networking site.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Adsumilli’s system for automatic composition of composite images or videos from frames captured with moving camera, Kake’s system that runs video games in virtual space, Intwala’s system for editing frequency content of images, Mercier’s system for creating a spatially filtered image with Salaverry's system for annotating images because Adsumilli [0030] provides a user interface such as a web page to provide stored videos (comprising composite images) to a user system and Salaverry [0303] may post an image on a photo hosting site (social networking).

Regarding claim 14, in light of the rejection in claim 7, the medium in claim 14 is similar and performed by the method in claim 7. Therefore, claim 14 is rejected for the same reason as claim 7.

Response to Arguments
The Applicants’ arguments (page 6 filed 3/15/2021) regarding the double patenting rejections of claims 1-20 have been fully considered.  The Examiner acknowledges the Applicants are willing to file a Terminal Disclaimer if the Examiner otherwise determines claims 1-20 are otherwise allowable.

The Applicants’ arguments (pages 6-7 filed 8 October 2020) regarding the 35 USC 103 rejections of claims 1, 8, and 15 have been fully considered.
The Applicants generally argue the art of record fails to disclose the amendments to claim 1: by the computer machine, in response to receiving the user input, adjusting a type of statistical analysis performed on the video frames comprising the object to adjust the first motion blur effect; and
by the computer machine, creating an image comprising a second motion blur effect of the object, wherein the second motion blur effect is created based on the adjusted type of statistical analysis performed on the video frames comprising the object.
The Examiner finds this argument moot because of disclosures in the new references Intwala and Mercier.
Intwala adds blurring to an image by modifying the frequency content of an image using an FFT.  Blurring an image using an FFT is a well-known technique that essentially adds a low pass filter to an image, which is similar to the Specification [19] which describes a statistical technique of applying a maximum.  Intwala also uses 
Thus, the 35 USC 103 rejections of claims 1, 8, and 15 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613